 


109 HR 4522 IH: To amend the Higher Education Act of 1965 to provide for student loan forgiveness to encourage individuals to become and remain school administrators in low income areas.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4522 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to provide for student loan forgiveness to encourage individuals to become and remain school administrators in low income areas. 
 
 
1.Loan forgiveness for school administrators 
(a)FFEL loans 
(1)AmendmentSection 428J(b) of the Higher Education Act of 1965 (20 U.S.C 1078–10(b)) is amended by striking paragraph (1) and inserting the following: 
 
(1) 
(A)has been employed— 
(i)as a full-time teacher for 5 consecutive complete school years in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such a school; or 
(ii)as a full-time school superintendent, principal, or other administrator for 5 consecutive complete school years in a school district of a local educational agency in which 50 percent or more of the schools are schools that so qualify under such section 465(a)(2)(A); and 
(B)if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965; and . 
(2)Conforming amendmentsSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— 
(A)in subsection (f), by striking subsection (b) and inserting subsection (b)(1)(A)(i); and 
(B)in subsection (g)(1)(A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i). 
(b)Direct student loan forgiveness 
(1)AmendmentSection 460(b)(1) of the Higher Education Act of 1965 (20 U.S.C 1087j) is amended by striking subparagraph (A) and inserting the following: 
 
(A) 
(i)has been employed— 
(I)as a full-time teacher for 5 consecutive complete school years in a school that qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan recipients who teach in such a school; or 
(II)as a full-time school superintendent, principal, or other administrator for 5 consecutive complete school years in a school district of a local educational agency in which 50 percent or more of the schools are schools that so qualify under such section 465(a)(2)(A); and 
(ii) if employed as an elementary school or secondary school teacher, is highly qualified as defined in section 9101 of the Elementary Secondary Education Act of 1965; and . 
(2)Conforming amendmentsSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended— 
(A)in subsection (f), by striking subsection (b) and inserting subsection (b)(1)(A)(i)(I); and 
(B)in subsection (g)(1)(A), by striking subsection (b)(1)(A) and inserting subsection (b)(1)(A)(i)(I). 
2.Effective dateThe amendments made by section 1 shall apply with respect to any year of service that is completed after the date of enactment of this Act. 
 
